DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 9-13, 17, 19 and 22 are pending as amended on 5/23/2022.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The modified rejections set forth below were necessitated by Applicant’s amendment reciting a particular steam molding pressure, and therefore, this action has been made FINAL. 

Claim Rejections - 35 USC § 103
Claims 1-7, 9-11, 17, 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al (US 4704239) in view of Takano et al (WO 2016/052387; English language equivalent US 2017/0283555 cited herein) and Hill et al (WO 2016030026; referred to using second named inventor Hill instead of first named Smith, in order to avoid confusion with a reference to Smith cited in the rejection of claim 12).
As to claims 1-4, 6, 7 and 22, Yoshimura discloses a process for producing expanded particles (foam particles) (title), comprising:
contacting a nitrogen-containing inorganic gas (corresponding to adding a blowing agent comprising nitrogen as presently recited) with unexpanded polymeric particles which are dispersed in water (col 3, lines 39-55). The water disclosed by Yoshimura corresponds to the presently recited suspension medium, and Yoshimura’s particles dispersed in water corresponds to the presently recited suspension of pellets of a polymer. 
Yoshimura discloses that the contact of blowing agent (nitrogen-containing gas) is preferably carried out a temperature higher than the softening point of the polymeric material to be expanded, and at a temperature between 30 C lower and 40 C higher than the melting point (col 2, lines 54-63) (corresponding to an impregnation temperature IMT) and at a pressure of 30-100 atm (col 3, lines 31-38) (corresponding to the presently recited impregnation temperature IMP) in a closed pressure vessel (col 3, lines 62-68; claim 16 “closed contact zone”). 
Yoshimura further discloses subjecting the impregnated particles to a decreased pressure condition to allow the unexpanded particle to foam and expand, effected by opening a valve (corresponding to the presently recited depressurization device) to discharge the dispersion into a container (corresponding to emptying the pressure vessel) (col 4, lines 41-51) (thereby obtaining foam particles, as presently recited). 
Yoshimura names several examples of polymeric material which can be used in the invention, including polyamide elastomers (col 2, line 29). However, Yoshimura fails to name a specific type of polyamide elastomer, and therefore fails to specifically teach a thermoplastic polyamide elastomer having a softening/melting temperature which would correspond to selection of an impregnation temperature within the presently claimed range of 80-180 C.
Takano teaches that expanded polystyrene has high rigidity but low recoverability and resilience, making it difficult to use for applications in which it is repeatedly compressed or in which flexibility is required [0003]. Takano discloses amide-based elastomer expanded particles from which an expanded molded article being excellent in recoverability and resilience can be obtained [0001]. 
Given the variety of polymers disclosed by Yoshimura (col 2) as being suitable for use, the person having ordinary skill would have had a reasonable expectation that a wide variety of polymers could be successfully foamed utilizing a process as disclosed by Yoshimura. The person having ordinary skill in the art would have further recognized that different polymers are associated with different properties, and therefore, the person having ordinary skill in the art would have been motivated to select any appropriate type of polymer as the polymer particle of Yoshimura, in order to provide the desired properties in the ultimately obtained foamed product. In particular, in light of Takano’s disclosure, the person having ordinary skill in the art would have recognized that selection of an amide-based elastomer as a polymer particle would provide a foamed product having excellent recoverability, resilience and flexibility. It would have been obvious to the person having ordinary skill in the art, therefore, to have produced a foamed polyamide elastomer particle according to the process disclosed by Yoshimura by utilizing any appropriate type of polyamide elastomer, including a thermoplastic amide elastomer as disclosed by Takano, in order to provide the desired properties to the foam of Yoshimura, such as recoverability, resilience and/or flexibility.
With regard to the particular type of amide elastomer (and as to claims 2-4): 
Takano exemplifies Pebax 4033 as an amide elastomer [0136]. It would have been obvious to the person having ordinary skill in the art to have carried out the process disclosed by Yoshimura utilizing any of the commercially available amide elastomers specifically named by Takano, including Pebax 4033, as the sole pellet polymer, in order to conveniently source a polymer for providing the desired foam properties (such as recoverability, resilience and/or flexibility). As evidenced by the instant specification (Table 1), Pebax 4033 is a polyether block amide (PEBA), has a nitrogen content of 3.4%, and has a Vicat softening temperature of 131 C. 
With regard to the presently recited IMT range (80-180 C): 
As set forth above, Yoshimura teaches that the impregnation is carried out a temperature higher than the softening point of the polymeric material to be expanded, and at a temperature between 30 C lower and 40 C higher than the melting point (col 2, lines 54-63). Pebax 4033 has a Vicat softening temperature of 131 C and a melting point of 160 C (instant table 1), which corresponds to an IMT range as disclosed by Yoshimura of greater than 131 C to 200 C, (which substantially overlaps the presently claimed range of 80-180 C). Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out the process of producing foamed Pebax 4033 particles according to modified Yoshimura utilizing any impregnation temperature within a range of 131-200 C, including a temperature within the presently claimed range of 80-180 C. 
As to the recitation of a batchwise process, Yoshimura fails to specifically describe the process as being either batchwise or continuous. However, the example described by Yoshimura in col 7, lines 13-33 is performed in a batchwise manner (i.e., particles are not continuously added to the vessel).
As to the recited step of obtaining a foam molding, Yoshimura teaches preparation of molded articles by filling a mold with expanded particles and heating with steam (col 5, lines 40-46). Takano similarly discloses in-mold expansion using expanded particles by heating with steam [0027]. However, the steam pressures exemplified by Takano (i.e., 270 kPaG or 250 kPa [0162], [0189, claim 15) and Yoshimura (343 kPaG) do not fall within the presently claimed range of steam pressures below 250 kPaG.
However, forming a molded article by heating pellets of expanded polymer using steam was a known technology in the art, as disclosed in Hill (see p 25, lines 13-30): Hill teaches that the process is carried out in commercially available molding machines, and the conditions used for steam pressure and temperature are dependent on the material of the pellets used, and can be determined using routine experiments. Hill teaches that one can determine suitable pressure, temperature and time conditions by balancing, e.g., time and pressure. If pressure is too high, pellets can collapse and melt, while if time is too short, the pellets will not receive enough energy and may not fuse correctly. 
In light of Hill’s disclosure, when forming a molded article from expanded polymer pellets using steam molding technology, it would have been within the level of ordinary skill in the art to determine workable ranges of pressure, temperature and time for any given pellet material. Additionally, for processes wherein efficiency is of lesser importance (e.g., processes wherein longer molding cycles can be tolerated), one having ordinary skill in the art would have been motivated to decrease the pressure during the steam molding process in order to reduce/prevent melting and collapse of pellets. It would have been obvious to the person having ordinary skill in the art, therefore, to have produced foamed thermoplastic polyamide elastomer particles and a foam molding therefrom by heating the particles with steam, as suggested by modified Yoshimura, by selecting any workable/suitable ranges of pressure, temperature and time for the steam molding in order to correctly fuse the pellets without causing the pellets to collapse and melt, including a pressure within the presently claimed ranges of below 250 kPaG (claim 1) or 80-150 kPa (claim 22). 
As to claim 5, Yoshimura teaches that the polymeric materials preferably have a particle size of 0.3-5 mm (col 2, lines 32-33). Yoshimura fails to specifically teach an average mass of the pellets. However, according to the instant specification (page 2) a preferred average amide elastomer particle diameter is from 0.2 to 10 mm while the preferred average mass is 1 to 50 mg. There is reasonable basis to conclude that an amide elastomer resin diameter falling within the presently described preferred range of 0.2 to 10 mm also has an average mass which falls within the associated presently described preferred average mass range of 1 to 50 mg. There is reasonable basis to conclude, therefore, that polyamide elastomer particles having a particle size of 0.3 to 5 mm, as disclosed by Yoshimura, have an average mass within the presently claimed range of 1 to 50 mg. 
As to claim 9, Yoshimura discloses that the contact of the softened polymer particles with blowing agent is preferably 20 min or more (col 3, lines 31-38), and exemplifies maintaining the suspension at the IMT for 60 min (col 7, lines 13-23). It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out the process of modified Yoshimura by contacting softened polymer particles with blowing agent at the IMT for any appropriate length of time within Yoshimura’s disclosed range of 20 min or more, including within the presently claimed range of 2 to 100 min. Yoshimura fails to specifically teach keeping the temperature within a range from 2 C above to 5 C below an IMT, however, it would have been obvious to the person having ordinary skill in the art to have minimized temperature fluctuations in order to ensure process stability and repeatability, including minimizing to within 2 C above to 5 C below an IMT as presently recited. 
As to claim 10, Yoshimura discloses utilizing an impregnation pressure of 30-100 atm (col 3, lines 31-38), which corresponds to 3040 to 10,133 kPa. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have utilized any pressure within Yoshimura’s disclosed range, including a pressure within the presently claimed range of 150-5500 kPa (or 500-4000 kPa, as recited in claim 11). 
As to claim 11, modified Yoshimura suggests a process according to claim 10. Yoshimura further teaches that the formation of the dispersion can be conducted in various manners, including introduction of nitrogen to a vessel to establish a pressure, then supplying polymer particles and dispersing medium, and then heating to impregnate the particles (col 3, line 59 to col 4, line 4), or, including heating the polymer particle dispersion to a predetermined first temperature, and then supplying the nitrogen-containing gas (col 4, lines 4-8). In examples, Yoshimura discloses heating the polymer dispersion to the expansion temperature prior to introducing nitrogen to achieve the impregnation pressure (col 7, lines 13-25). While Yoshimura discloses supplying nitrogen prior to heating the suspension, or, supplying nitrogen after raising the temperature of the suspension to the impregnation temperature, Yoshimura fails to specifically teach supplying nitrogen while the temperature of the suspension is being raised to the impregnation temperature. 
However, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical. See MPEP 2144.05(II)A. It would have been obvious to the person having ordinary skill in the art, therefore, to have formed Yoshimura’s heated, pressurized suspension by introducing nitrogen-containing gas to establish the impregnation pressure at any point from before the start of heating (as disclosed by Yoshimura) to after heating to the desired impregnation temperature (as disclosed by Yoshimura), including during the period of heating to the impregnation temperature wherein the temperature lies within the presently claimed range of 30-75 C.
As to claim 17, Yoshimura teaches that the expansion ratio may be controlled to 1.5 to 80 times the volume of the unexpanded particles (col 4, lines 55-59), however, Yoshimura fails to disclose a corresponding bulk density range. Takano teaches that amide-based elastomer expanded particles which have a bulk density of 0.015 to 0.5 g/cm3 (equivalent to 15-500 kg/m3) can mold well an expanded molded article excellent in recoverability and resilience [0015]. At lower bulk density, appearance is worsened and mechanical strength reduced, while at higher bulk density, the lightweight property of the molded article is deteriorated [0065]. As evidenced by Yoshimura’s disclosure that the expansion ratio can be controlled, it would have been within the level of skill in the art to achieve a desired expansion ratio (and corresponding bulk density). In light of Takano, it would have been obvious to the person having ordinary skill in the art to have produced the foam particles of modified Yoshimura having any bulk density within a range of 15-500 kg/m3 in order to achieve the desired balance of appearance, strength and weight, including a bulk density within the presently claimed range of 20-250 kg/m3.
As to claim 19, modified Yoshimura suggests a method according to claim 1, as set forth above, wherein a foam molding is obtained by heating pre-expanded particles within a mold to further expand the particles to a desired shape (col 1, lines 10-16; col 5, lines 40-46). However, Yoshimura fails to specifically teach a resilience of the obtained molded article. Takano discloses amide-based elastomer expanded particles from which an expanded molded article being excellent in recoverability and resilience can be obtained [0001]. Takano exemplifies molded articles having a resilience ranging from 57-64% (table 1), as measured in accordance with JIS K6400-3 (which is the same as presently recited ISO 8307) and discloses that the exemplified molded articles have excellent resilience [0148]. In light of Takano’s disclosure, the person having ordinary skill in the art would have desired excellent resilience in a molded article prepared from pre-expanded polyamide elastomer particles, and would have considered a resilience within a range of 57-64% to be excellent [0148]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a molded article, as suggested by modified Yoshimura, having a resilience of 57-64%, which falls within the presently claimed range of at least 55%.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al (US 4704239) in view of Takano et al (WO 2016/052387; English language equivalent US 2017/0283555 cited herein) and Hill et al (WO 2016030026), and further in view of Smith et al (Valve Selection Handbook, Fifth Edition, Elsevier 2004, Chapter 3, pp 47-151).
The rejection of claim 1 over Yoshimura in view of Takano and Hill is incorporated here by reference. Yoshimura teaches that the expansion step is effected by simply opening a valve connected to the vessel to thereby discharge the dispersion into a container (corresponding to an expansion vessel as presently recited) (col 4, lines 41-51). However, Yoshimura fails to specifically teach that the valve is ball valve.  
Smith teaches that ball valves are one of the principal types of manual valves (pp 48-49, including table on p 49), and teaches that from the point of sealing, the concept of the ball valve is excellent. Ball valves are best suited for stopping and starting flow, and moderate throttling, and ball valves will handle fluids with solids in suspension (p 108). In light of Smith’s disclosure, the person having ordinary skill in the art would have recognized that a ball valve would be suited for use as the valve disclosed by Yoshimura because it is excellent for sealing, is suited for stopping and starting flow, and can handle a suspension. It would have been obvious to the person having ordinary skill in the art to have carried out the process according to modified Yoshimura by selecting any type of appropriate known valve as the “valve” disclosed by Yoshimura, including a ball valve as described in Smith, in order to enable the release of the pressurized suspension through a valve, as disclosed by Yoshimura. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al (US 4704239) in view of Takano et al (WO 2016/052387; English language equivalent US 2017/0283555 cited herein) and Hill et al (WO 2016030026), and further in view of Mair et al (EP 2336225; previously included machine translation cited herein).
The rejection of claim 1 over Yoshimura in view of Takano and Hill is incorporated here by reference. Modified Yoshimura fails to disclose a liquid coolant downstream of the depressurization device. 
Mair teaches a process for producing foam particles which contains steps substantially according to the process described in Yoshimura: like Yoshimura, Mair’s process comprises (see abstract) preparing a suspension of polymer particles in a suspending medium (preferably water [0023]), impregnating the suspended particles with a blowing agent (nitrogen named as preferable [0032]), and releasing (depressurizing) the suspension to obtain foam particles ([0041]).
Mair teaches contacting the suspension of impregnated granules with a liquid cooling medium after releasing the suspension (abstract). Like Yoshimura, Mair teaches that the suspension of propellant-loaded granules [0036] is expanded by leaving the impregnation vessel through a valve [0039-0042]. Mair teaches an aim that each particle experiences the same conditions after leaving the impregnation vessel [0043], and therefore the suspension is cooled after exiting the expansion device with a suitable coolant, such as a suitable liquid coolant [0044-5] (as recited in instant claim 13). Mair teaches that by using the coolant, only the surface of the particles solidifies, and the expanded particles can be obtained with a narrow size distribution, which simultaneously have a good expandability in subsequent production of molded parts [0052].
In light of Mair’s disclosure, when preparing foam particles by depressurizing a suspension of blowing agent-impregnated polymer particles, the person having ordinary skill in the art would have been motivated to consistently cool the expanded particles after exiting the expansion device (i.e., downstream of the depressurization device) with a liquid coolant in order to obtain a narrow size distribution and/or good expandability in subsequent production of molded parts. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared foam particles according to modified Yoshimura by venting and cooling the suspension of impregnated particles according to the procedure disclosed by Mair (i.e., via releasing the suspension from an impregnation vessel via a valve [0039] and contacting with a liquid coolant [0037]), in order to obtain foam particles with a narrow size distribution and/or good expandability for subsequent production of molded parts. 

Response to Arguments
Applicant's arguments filed 5/23/2022 have been fully considered.
The rejections under 35 USC 112 have been withdrawn in view of the amendments to the claims.
With regard to rejections under 35 USC 103, Applicant argues that the cited references fail to disclose or suggest the presently recited steam fusing pressure below 250 kPa. The examiner agrees, and therefore, Hill has been newly cited to address the limitation added to claim 1 (and recited in new claim 22). 
(Applicant notes that in the previous action mailed 3/7/2022, Yoshimura was incorrectly referred to as “Yoshino” in several instances. The errors are corrected in the rejections above.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766